Citation Nr: 1026032	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  09-06 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for lumbar strain, degenerative 
disc disease L4-5, facet degenerative changes and right sciatica.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from May 1972 to May 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In his February 2009 Substantive Appeal (VA Form 9), the Veteran 
requested a Travel Board hearing.  However, he cancelled that 
request and asked for a rescheduling of the hearing in a Report 
of Contact dated in June 2009.  His hearing was rescheduled for 
March 2010, but he failed to report to that hearing as well.  He 
has not explained his absence or requested to reschedule the 
hearing. Therefore, the Board hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

The Board remanded this case in September 2009 for further 
development.  After completion of this development, the case has 
been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  There is insufficient evidence of a chronic low back disorder 
during service or of arthritis in the low back within one year 
after service, and there is probative medical evidence against a 
link between the Veteran's current low back disorder and his 
period of active military service - including the strain treated 
during service.   

2.  The Veteran's lay assertions regarding continuity of 
symptomatology are not probative or credible in light of other 
evidence of record.  


CONCLUSION OF LAW

A low back disorder with right leg sciatica was not incurred or 
aggravated during service and arthritis of the low back may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101(3), 1110, 1112(a), 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 
3.309(a) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of a VCAA letter from the RO to 
the Veteran dated in February 2008.  This letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing him about the information and evidence not of record 
that was necessary to substantiate his service connection claim; 
(2) informing him about the information and evidence the VA would 
seek to provide; (3) informing him about the information and 
evidence he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   Furthermore, the 
February 2008 letter from the RO further advised the Veteran of 
the elements of a disability rating and an effective date, which 
are assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has 
received all required notice in this case, such that there is no 
error in the content of VCAA notice.    

As to the timing of VCAA notice, the U.S. Court of Appeals for 
Veterans Claims (Court) and Federal Circuit Court have held that 
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present 
case, the RO issued all required VCAA notice in February 2008 
prior to the May 2008 rating decision on appeal.  Thus, there is 
no timing error.   

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA outpatient 
treatment records.  The Veteran has submitted personal 
statements, argument from his representative, and private medical 
records.  The Veteran added in his February 2009 Substantive 
Appeal that earlier private treatment records before 1992 are not 
available.  There is no further basis to secure these alleged 
records.  In addition, the Veteran was afforded a March 2008 VA 
examination with a medical opinion addressing the etiology of his 
current low back problems.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).  The Veteran's representative in a May 2009 
statement asserted that the VA examination was not adequate 
because his representative believes the Veteran's obesity merely 
aggravated what was already a service-connected condition.  
However, just because the Veteran's representative disagrees with 
the conclusion reached by the VA examiner, does not mean that the 
VA examination is inadequate.  As discussed in detail below, the 
Board concludes the VA examination thoroughly and precisely 
addressed the etiology of the Veteran's back disorder, despite 
the Veteran and his representative's disagreement with the 
conclusion reached.  

According to VA treatment records dated in January 2008 and April 
2008, the Veteran indicated he is receiving Social Security 
Administration (SSA) disability benefits.  VA has a duty to make 
reasonable efforts to assist a claimant to obtain evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a)(1); 
38 C.F.R. § 3.159(c).  VA's duty to assist includes the 
responsibility to obtain any "relevant" records from the SSA.  
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 
67, 74 (1996).  VA must make as many requests as necessary to 
obtain "relevant" SSA records, unless a determination is made 
that the records do not exist or that further efforts would be 
futile.  38 C.F.R. § 3.159(c)(2).  However, in the present case, 
the Veteran clearly stated in an April 2008 VA psychology note 
that his SSA disability benefits are related to his nonservice-
connected heart condition.  There is no evidence or allegation 
that he is receiving SSA disability benefits due to his low back.  

In this respect, the Federal Circuit recently held that under the 
duty to assist provisions of 38 U.S.C. § 5103A and 38 C.F.R. § 
3.159(c), VA is only required to obtain disability records from 
the SSA if VA determines, without review of the actual records, 
that there is a reasonable possibility that such records are 
"relevant" to the Veteran's claim for VA disability 
compensation.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 
2010).  The Federal Circuit added that "relevant" records for 
the purpose of section 5103A are those records that relate to the 
injury for which the claimant is seeking benefits and have a 
reasonable possibility of helping to substantiate the Veteran's 
claim.  Id. at 1321.  The Federal Circuit in Golz noted that the 
VA need not obtain SSA records in every case in order to rule out 
their relevance.  Id. at 1323.  The Federal Circuit's reasoning 
in Golz is controlling here.  In the present case, any SSA 
records pertaining to his heart condition could not alter the 
ultimate disposition of the low back claim being denied.  In 
essence, further efforts to obtain these SSA records are clearly 
not warranted, as they would provide no reasonable possibility of 
substantiating the claim on appeal.  38 U.S.C.A. § 5103A(a)(2).  

Finally, the Board also remanded this case in September 2009 to 
reschedule the Veteran for a Travel Board hearing.  Although the 
hearing was rescheduled, the Veteran failed to appear.  The Board 
is satisfied that there was substantial compliance with its 
September 2009 remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 
(2008) (finding that only substantial compliance, rather than 
strict compliance, with the terms of a Board engagement letter 
requesting a medical opinion is required).  Overall, the duty to 
assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009).  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 
(2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show  "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, the Board cannot determine that lay evidence 
lacks credibility solely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, 
consider a lack of contemporaneous medical evidence as one 
factor, among others, in determining the credibility of lay 
evidence.  Id. at 1337.   

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Service connection may be demonstrated by showing direct service 
incurrence or aggravation, as discussed above, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  As to presumptive service 
connection, some diseases on the other hand are chronic, per se, 
such as arthritis, and therefore will be presumed to have been 
incurred in service, although not otherwise established as such, 
if manifested to a degree of ten percent or more within one year 
after service.  Even this presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and 
lay evidence" in evaluating a claim for disability benefits.  
38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, 
the Federal Circuit Court recently held that lay evidence, when 
competent, can establish a nexus between the Veteran's disability 
and an in-service disease or injury.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 
F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence 
but may give it whatever weight it concludes the evidence is 
entitled to").  Citing its previous decisions in Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
stated in Davidson that it has previously and explicitly rejected 
the view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  See id. at 1316.  
Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would not 
be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and a nexus between the 
present disability and the post-service symptomatology.  Barr, 21 
Vet. App. at 307-09.  But "[t]he type of evidence that will 
suffice to demonstrate entitlement to service connection, and the 
determination of whether lay evidence may be competent to satisfy 
any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. 
at 498.  

In determining whether service connection is warranted, the Board 
shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis - Service Connection

The Veteran maintains that his current low back problems resulted 
from an injury sustained during service when he hurt his back 
loading bombs.  His DD Form 214 does confirm his military 
occupational specialty (MOS) as an aviation ordinance man.  The 
Veteran asserts that he has experienced low back pain from the 
time of his military service to the present.  He adds he has 
received post-service chiropractic treatment for his low back 
since discharge in 1976, but not all of the records are 
available.  See his February 2008 claim; November 2008 Notice of 
Disagreement (NOD); February 2009 Substantive Appeal. 

As mentioned, the first and perhaps most fundamental requirement 
for any service-connection claim is proof the Veteran currently 
has the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  In the present case, the March 2008 VA 
orthopedic examiner diagnosed degenerative disc disease at L4-L5 
and  facet degenerative changes.  These findings were based on VA 
X-rays.  In addition a November 2008 VA computed tomography (CT) 
scan assessed the disorder as multilevel degenerative 
spondylosis.  Right leg sciatica has also been diagnosed in VA 
treatment records.  In short, there is sufficient evidence of a 
current low back disorder.  Consequently, the determinative issue 
is whether this condition is somehow attributable to the 
Veteran's military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).  And it is in this critical respect the Veteran's 
claim fails.

STRs document treatment for low back pain in November 1972 and 
December 1974.  In November 1972 he was diagnosed with a muscle 
strain.  In December 1974 it was noted that the Veteran strained 
his back after lifting a bomb.  He was diagnosed with a mild 
paravertebral spasm or a back strain.  His in-service low back 
muscle strain is consistent with his MOS as an aviation ordinance 
man.  But the remainder of his STRs are negative for any further 
complaint, treatment, or diagnosis of a low back disorder.  In 
fact, when he had his separation examination in May 1976, 
he denied any recurrent back pain or leg cramps or swollen or 
painful joints, and no low back disorder was found upon objective 
clinical examination.  Since he was being discharged from 
service, he would have no plausible reason not to report any low 
back symptoms at that time, especially given that in his February 
2008 claim he remarked his back has "always" bothered him.  
Thus, his STRs, as a whole, provide evidence against a finding of 
a chronic residual low back disorder in service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.

The Board acknowledges the Veteran is indeed competent to report 
low back pain throughout service after sustaining his injury.  
Layno, 6 Vet. App. at 469.  See also 38 C.F.R.§ 3.159(a)(2).  
However, the Veteran's credibility affects the weight to be given 
to his testimony, and it is the Board's responsibility to 
determine the appropriate weight.  Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Here, the Veteran's lay assertions 
regarding the in-service continuity of his low back pain are 
inconsistent with the objective findings of the military examiner 
and the Veteran's own reported history at the May 1976 separation 
examination.  In this regard, lay statements found in medical 
records when medical treatment was being rendered may be afforded 
greater probative value.  These records were generated with a 
view towards ascertaining the appellant's then-state of physical 
fitness, they are akin to statements of diagnosis and treatment 
and are of increased probative value.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997).

Furthermore, post service, the evidence as a whole does not 
establish continuity of symptomatology of a low back disorder 
since service.  38 C.F.R. § 3.303(b).  In making this 
determination, the Board acknowledges the Veteran's assertions 
regarding continuous low back pain since his discharge from 
service, gradually worsening over time.  He states that he also 
received medical treatment after discharge from service, but that 
these earlier medical records are unavailable.  See February 2008 
claim; February 2009 Substantive Appeal.  In any event, he is 
indeed competent to report low back pain and treatment from the 
time of his military service.  Layno, 6 Vet. App. at 469.  See 
also 38 C.F.R.§ 3.159(a)(2).  

But once evidence is determined to be competent, the Board must 
determine whether the evidence also is also credible.  The 
former, the Court has held, is a legal concept, which is useful 
in determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See 
also Layno, supra.  The Veteran's credibility affects the weight 
to be given to his testimony and lay statements, and it is the 
Board's responsibility to determine the appropriate weight.  See 
again Washington, 19 Vet. App. at 368.  

In this regard, the first medical evidence of treatment for a low 
back disorder in the claims folder is from private chiropractor 
records dated in April 1992, approximately 16 years after 
discharge.  These records reveal low back pain, muscle spasm, 
swelling, edema, and tenderness.  The Veteran asserts that he was 
not able to secure medical records prior to 1992 for his low 
back.  The Veteran did not specify when exactly his post-service 
low back treatment began, but he does allege continuous symptoms 
since discharge in 1976.  The Board cannot determine that lay 
evidence lacks credibility solely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-
37.  The Board may, however, in the present case consider a lack 
of contemporaneous medical evidence as one factor in determining 
the credibility of lay evidence.  Id. at 1337.  

But most importantly, there are several other factors present 
that weigh against the Veteran's credibility as to his lay 
assertions of continuity of symptoms.  Credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the witness 
testimony."  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board 
emphasizes that personal interest may affect the credibility of 
the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  
As such, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence it finds 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 
891, 895 (W. Va. 1992).  

In this respect, although the Veteran was clearly treated by a 
chiropractor for low back problems in 1992, a latter July 1995 
private emergency room treatment record states that he denied any 
back pain at that time.  If the Veteran was having continuous 
back pain as he asserts, it is unclear why he would then deny 
continuity of symptoms at that time.  In addition, although the 
Veteran filed earlier claims for service connection for a heart 
condition and skin cancer in August 1995, he did not file a claim 
for service connection for a low back disorder at that time, even 
though he maintains that he "always" has experienced back pain 
from the time of his military service.  See February 2008 claim.  
He only subsequently filed his February 2008 claim for service 
connection many years later after receiving more VA treatment in 
2007 and 2008.  In short, the evidence of record in the claims 
folder is not consistent with his lay assertions as to continuity 
of symptoms.  His personal interest to receive monetary benefits 
also becomes a factor once the evidence of record is inconsistent 
with his lay assertions.  Moreover, although he stated that he 
would submit a lay statement from his ex-wife regarding 
continuity of symptoms and a private medical opinion relating his 
current symptoms to his past injury, he has failed to do so.  In 
summary, the Veteran's lay assertions are less credible and 
persuasive in light of all these factors.  

Therefore, overall, in-service and post-service medical and lay 
evidence of record does not demonstrate continuity of any in-
service symptomatology seen.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. at 496-97.  Likewise, since there is no objective 
indication of arthritis of the low back within one year after 
service, the Veteran is not entitled to application of the 
presumptive provisions either.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Arthritis, incidentally, must be 
objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Moreover, a competent medical opinion of record provides evidence 
against a finding of a nexus between the Veteran's current low 
back condition and his period of active service.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Specifically, the March 2008 VA orthopedic examiner opined that 
the Veteran's current back condition is "less likely than not" 
due to an "acute" back injury with muscle strain in 1976 during 
service.  The examiner reasoned that the first evidence of 
subsequent treatment for low back problems submitted by the 
Veteran is from 1992.  At that time he visited a chiropractor 
"for adjustments only."  The VA examiner also described the 
Veteran's in-service injury as "acute."  Thus, the examiner 
reasoned that the low back disorder is assumed to have resolved 
since no further care was documented.  It was also noted that the 
Veteran's "morbid obesity" (330 pounds) may be a contributing 
factor for his current low back problems.  Although the VA 
examination report reveals that the VA examiner discussed the 
Veteran's history of injury and treatment with the Veteran, the 
VA examiner did not corroborate the Veteran's lay assertions 
regarding earlier treatment or continuity of symptoms.  In this 
vein, the Board has also determined, as discussed above, that the 
Veteran's lays assertions regarding continuity of symptoms are 
not particularly probative or credible.  In short, this opinion 
was thorough, supported by an explanation, based on a review of 
the claims folder, and largely supported by the evidence of 
record.  The Board finds this opinion is entitled to great 
probative weight.  There is no contrary medical opinion of 
record. 

The Board emphasizes that although the Veteran is competent to 
report any symptoms he previously or currently has as to his low 
back disorder, he is not competent to render an opinion as to the 
medical etiology of his currently diagnosed degenerative disc 
disease at L4-L5 and facet degenerative changes, because 
diagnosing these particular disorder require medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d 
at 1377.  The Board emphasizes that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr, 21 Vet. App. at 308.  The Board also 
adds there is no competent evidence of a current lumbar strain 
diagnosis. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for lumbar 
strain, degenerative disc disease L4-5, facet degenerative 
changes and right sciatica, so there is no reasonable doubt to 
resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for lumbar strain, degenerative disc disease 
L4-5, facet degenerative changes and right sciatica is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


